i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00182-CV

                                   IN RE MANUEL RIOS HERRERA

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and filed: April 21, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 1, 2010, relator filed a petition for writ of mandamus, complaining of the trial

court’s order dated January 25, 2010. This court’s review of the transcript of the January 20, 2010

hearing and the trial court’s docket entry dated January 20, 2010 indicates the parties reached an

agreement that led to the January 25, 2010 order. Accordingly, this court has determined relator is

not entitled to the relief sought. Therefore, the petition is DENIED. TEX . R. APP . P. 52.8(a).

           Relator shall pay all costs incurred in this proceeding.



                                                                        PER CURIAM


         … This proceeding arises out of Cause No. 2009-CVF-001058 D2, styled Manuel Rios Herrera v. Compass
           1

Bank, As Successor in Interest to The Laredo National Bank, filed in the 111th Judicial District Court, W ebb County,
Texas.